TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00127-CV



                                    Terri Rivera, Appellant

                                                v.

                          Deutsche Bank National Trust Company,
             as Trustee for Morgan Stanley Structured Trust I 2007-1, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-13-002441, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Terri Rivera has notified this Court that she no longer wishes to pursue

her appeal and has filed a motion to dismiss it. Appellant’s counsel states that he has conferred

with counsel for appellee Deutsche Bank National Trust Company, as Trustee for Morgan Stanley

Structured Trust I 2007-1, and it does not oppose this motion. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 7, 2014